Exhibit BY-LAWS OF STANLEY FURNITURE COMPANY, INC. (a Delaware corporation, the “Corporation”) (As amended as of September 24, 2008) ARTICLE I OFFICES SECTION 1.OFFICES.The Corporation shall maintain its registered office in the State of Delaware, at 229 South State Street, City of Dover, County of Kent19901, and its Resident Agent at such address is The Prentice-Hall Corporation System, Inc.The Corporation may also have offices in such other places in the United States or elsewhere as the Board of Directors may, from time to time, appoint or as the business of the Corporation may require. ARTICLE II MEETINGS OF STOCKHOLDERS SECTION
